            Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

                                  CASE NO.:

LINDEY COLEMAN, an individual,

      Plaintiff,

v.                                                                  CIV-21-602-D

AUTO FINANCE USA, LLC, an Oklahoma
limited liability company, and ROCO TOWING
AND RECOVERY, LLC, an Oklahoma limited
liability company,

     Defendants.
                                              /

               COMPLAINT FOR DAMAGES AND INCIDENTAL RELIEF

       Plaintiff, Lindey Coleman, an individual, sues Defendants, Auto Finance USA, LLC, an

Oklahoma limited liability company, and Roco Towing and Recovery, LLC, an Oklahoma limited

liability company, and alleges:

                                  GENERAL ALLEGATIONS

       1.      As detailed below, Ms. Coleman purchased and financed a used automobile through

Key Cars. Without notice to Ms. Coleman, Defendants repossessed the vehicle notwithstanding

the fact that Ms. Coleman was current in the payment of her obligations in her loan. When Ms.

Coleman objected to the repossession, Defendants enlisted the police to force the taking of the car.

       2.      As a result of the acts of Defendants, Ms. Coleman seeks statutory and actual

damages for inter alia violations of state and federal consumer protection laws.

                              ALLEGATIONS AS TO PARTIES

       3.      At all times material hereto, Plaintiff, Lindey Coleman (“Ms. Coleman”), was sui

juris and a resident of Oklahoma City, Oklahoma.
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 2 of 12




       4.      At all times material hereto, Ms. Coleman resided at 4018 Springlake Drive,

Oklahoma City, Oklahoma 73111 (“Coleman Residence”).

       5.      At all times material hereto, Defendant, Auto Finance USA, LLC, (“Auto Finance

USA”), was an Oklahoma limited liability company doing business as “The Key Cars” in

Oklahoma City, Oklahoma.

       6.      At all times material hereto, Defendant, Roco Towing and Recovery, LLC (“Roco

Towing”), was an Oklahoma limited liability company doing business in Oklahoma City,

Oklahoma.

       7.      At all times material hereto, Auto Finance USA was in the business of providing,

inter alia, consumer credit for the financing of used automobiles in Oklahoma County, Oklahoma.

       8.      At all times material hereto, Roco Towing was a “towing service” as that term is

defined under 47 Okl. St. §951.

                                  FACTUAL ALLEGATIONS

                          A. Financing of Vehicle by Ms. Coleman

       9.       On or about March 3, 2021, Ms. Coleman entered a Motor Vehicle Retail

Installment Sales Contract (“RISC”) with The Key, LLC, an Oklahoma limited liability company

doing business as “The Key Cars” (“Key Cars”).

       10.      A copy of the RISC is attached hereto and incorporated by reference as Exhibit

“A.”

       11.       Pursuant to the RISC, Ms. Coleman financed the purchase of a used 2015 Buick

Encore motor vehicle, VIN # KL4CJASB2FB237658 (“Buick”).

       12.       The RISC was assigned to Auto Finance USA by Key Cars for unknown

consideration and under unknown terms.
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 3 of 12




       13.     Since the purchase of the Buick, Ms. Coleman used the Buick for her personal and

household purposes, to wit: transportation to and from work, shopping, and personal appointments.

                              B. Unlawful Repossession of Buick

       14.     Since purchasing the Buick, Ms. Coleman faithfully paid her monthly installments

to Auto Finance USA under the RISC.

       15.     Unbeknownst to Ms. Coleman, the Buick had previously been subject to a prior

loan agreement held by Auto Finance USA. As a result of an apparent default in the loan payments

to Auto Finance USA by the prior owner, Auto Finance USA retained or caused to be retained

Roco Towing for the purpose of recovering the Buick from the prior owner.

       16.     In the early morning hours of Thursday, June 3, 3021, at approximately 2:45 a.m.,

Ms. Coleman and her husband, Marvin Coleman (collectively, “the Colemans”), were awakened

from their sleep by the loud sound of a vehicle in their front yard.

       17.     The Colemans jumped out of bed and went to the front door.

       18.     The Colemans were shocked to see a tow truck lining up behind the Buick in the

driveway of the Coleman Residence.

       19.     The Colemans immediately exited the Coleman Residence and confronted the

driver of the tow truck.

       20.     The Colemans demanded to know what was going on.

       21.     After the tow truck driver informed the Colemans that he was going to repossess

the Buick, the Colemans emphatically and unequivocally informed the driver that Ms. Coleman

were current in the payment of their car loan.

       22.     The tow truck driver responded that the Buick had been “out for repo since

September.”
               Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 4 of 12




         23.     The Colemans then informed the tow truck driver that he was mistaken as Ms.

Coleman had only purchased the Buick in March.

         24.     The Colemans again objected to the tow truck driver taking the Buick.

         25.     Instead of confirming what he had been told by the Colemans, the tow truck driver

proceeded to contact the Oklahoma City Police Department (“Police Department”) for assistance.

         26.     When a patrol woman with the Police Department arrived, the Colemans repeated

their account to the patrol officer that they were current in their loan and that the tow truck driver

was mistaken.

         27.     In response, the tow truck driver falsely represented that Roco Towing had

“updated its system in May” and that the Buick was up for repossession because of non-payment

by Ms. Coleman.

         28.     The Colemans again objected to the repossession of the Buick.

         29.     Instead of instructing the tow truck driver to leave the Coleman Residence, the

police officer instead instructed the Colemans that they had to surrender the Buick.

         30.     Based on their life experience as a marginalized black people, out of fear of arrest,

the Colemans acquiesced to the order of the police officer to let the tow truck driver remove the

Buick.

         31.     While the encounter with the tow truck driver and the police officer was taking

place, neighbors turned on their lights and watched from their homes to investigate the commotion.

The Colemans were mortified.

         32.     The neighbors watching the Buick being removed from the Coleman Residence

caused the Colemans great embarrassment and shame as it placed them into the false light of being

in default in their car loan. Indeed, the intangible damage to the Colemans was exacerbated by the
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 5 of 12




fact that the neighbors – like the Colemans – had all been disturbed from their sleep on account of

the repossession.

       33.     The next morning, after several telephone calls to Auto Finance USA, Auto Finance

USA confirmed that it had wrongfully ordered the repossession of the Buick.

       34.     After several hours, the Buick was returned to the Coleman Residence at 7:15 PM.

               COUNT I - ACTION FOR VIOLATION OF FEDERAL
        FAIR DEBT COLLECTION PRACTICES ACT (15 U.S.C. §1692, ET SEQ.)
                           (AS TO ROCO TOWING)

       35.     This is an action for violation of 15 U.S.C. §1692, et seq., known more commonly

as the “Fair Debt Collection Practices Act” (“FDCPA”).

       36.     Ms. Coleman realleges and reaffirms the allegations contained in Paragraphs 1

through 34 above as if set forth hereat in full.

       37.     At all times material hereto, Ms. Coleman was a “consumer” as said term is defined

under 15 U.S.C. §1692a(3).

       38.     At all times material hereto, Auto Finance USA was a “creditor” as said term is

defined under 15 U.S.C. §1692a(4).

       39.     At all times material hereto, the obligation under the RISC was a “debt” as said

term is defined under 15 U.S.C. §1692a(5).

       40.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use unfair or unconscionable

means to collect or attempt to collect any debt, including:

               (6)     Taking or threatening to take any nonjudicial action to effect
                       dispossession or disablement of property if —
                       (A) there is no present right to possession of the property
                       claimed as collateral through an enforceable security
                       interest;
                       (B) there is no present intention to take possession of the
                       property; or
              Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 6 of 12




                       (C) the property is exempt by law from such dispossession
                       or disablement.
                                                              15 U.S.C. §1692f(6)

        41.     Repossession agents such as Roco Towing are typically not within the definition of

the term “debt collector” under 15 U.S.C. §1692a(6), except with respect to compliance with the

requirements of 15 U.S.C. §1692f(6). See, Goodwin v. His Choice Towing & Recovery, 2019 WL

121219 (N.D. Ga. Jan. 14, 2019) [in granting summary judgment against a recovery agent, court

held: “[b]ased on the undisputed facts in the record, Plaintiff was not in default at the time

Defendants repossessed her Dodge Durango. Accordingly, Defendants lacked a present right to

take possession of the Dodge Durango and violated Section 1692f(6)”] ; Wright v. Santander,

2018 WL 2095171 (M. D. Fla. May 1, 2018), see also, Smith v. AFS Acceptance, LLC, 2012 WL

1969415 (M.D. Ill. 2012) [repossession agent is subject to the FDCPA if repossession occurs as a

result of “breach of peace”]; Purkett v. Key Bank USA, N.A., 2001 WL 503050 (N.D. Ill. 2001)

[recovery agent which broke through locked door to repossess car sufficient to allege breach of

peace for purposes of liability under 15 U.S.C. §1692f(6)].

        42.     As more particularly described above, Roco Towing has violated the FDCPA in

that Roco Towing took possession of the Buick without legal right and through a breach of the

peace under the UCC, in contravention of 15 U.S.C. §1692f(6)(A).

        43.     As a direct and proximate result of the violation of the FDCPA by Roco Towing,

Ms. Coleman has been damaged. The damages of Ms. Coleman include but are not necessarily

limited to mental pain and shock, suffering, aggravation, humiliation, and embarrassment.

        44.     Pursuant to 15 U.S.C. §1692k, Ms. Coleman is entitled to recover actual damages

together with statutory damages of $1,000.00, along with court costs and reasonable attorney’s

fees.
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 7 of 12




       45.     Ms. Coleman has retained the undersigned law office to represent her interests

herein and is obligated to pay said law office a reasonable fee for its services.

       WHEREFORE, Plaintiff, Lindey Coleman, demands judgment against Defendant, Roco

Towing and Recovery, LLC, an Oklahoma limited liability company, for actual and statutory

damages, together with interest, costs, and attorney’s fees pursuant to 15 U.S.C. §1692k, and for

such other and further relief as justice may require.

                  COUNT II – ACTION FOR VIOLATION OF THE UCC
                             (AS TO AUTO FINANCE USA)

       46.     This is an action for violation of Article 9, Part VI of the UCC brought herein

pursuant to the pendant jurisdiction of the Court.

       47.     Ms. Coleman realleges and reaffirms the allegations contained in paragraphs 1

through 34 above as if fully set forth herein.

       48.     At all times material hereto, the Buick was “collateral” as said term is defined under

12A Okl. St.. §1-9-102(12)

       49.     At all times material hereto, Ms. Coleman was a “debtor” as said term is defined

under 12A Okl. St. §1-9-102(28).

       50.     At all times material hereto, the Buick constituted “consumer goods” as said term

is defined under 12A Okl. St. §1-9-102(23).

       51.     At all times material hereto, Auto Finance USA was a “secured party” as said term

is defined under 12A Okl. St. §1-9-102(73).

       52.     Pursuant to 12A Okl. St. §1-9-609, a secured party such as Auto Finance USA may

take possession of collateral after default without judicial process, if it proceeds without breach

of the peace and when it has the legal right to do so.

       53.     Pursuant to 12A Okl. St. §1-9-610, every aspect of the disposition of collateral,
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 8 of 12




including the method, manner, time, place and other terms must be commercially reasonable.

       54.     The repossession of the Buick involved a breach of the peace, was without legal

right and was not commercially reasonable within the meaning of the UCC.

       55.     As a direct and proximate result of the above-described acts, Auto Finance USA is

liable for all damages sustained by Ms. Coleman.

       56.     Pursuant to 12A Okl. St. §1-9-925, Ms. Coleman has the right to recover actual

damages or an amount not less than the credit service charge plus ten percent of the principal

amount of the debt or the time-price differential plus 10 percent of the cash price.

       57.     Ms. Coleman has retained the undersigned law office to represent her interest herein

and is obligated to pay said law office a reasonable fee for its services.

       WHEREFORE, Plaintiff, Lindey Coleman, an individual, demands judgment against

Defendants, Auto Finance USA, LLC, an Oklahoma limited liability company, for actual and

statutory damages together with interest and costs.

                  COUNT III- ACTION FOR TRESPASS TO CHATTELS
                             (AS TO BOTH DEFENDANTS)

       58.     This is action for trespass of chattels brought herein pursuant to the pendant

jurisdiction of the Court.

       59.     Ms. Coleman realleges and reaffirms the allegations contained in Paragraphs 1

through 34 above as if set forth hereat in full.

       60.     At all times material hereto, Ms. Coleman had legal and equitable ownership and

lawful possession of the Buick at the time of its taking by Defendants.

       61.     Defendants interfered with the exclusive right to possession of Ms. Coleman of the

Buick by repossessing the Buick without the authority of law.
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 9 of 12




       62.     Defendants intended to perform the acts that amounted to the unlawful interference

with the personal property of Ms. Coleman.

       63.     Defendants had no legal authority or right to commit the act that amounted to the

unlawful interference with the personal property of Ms. Coleman.

       64.     As a result of the above-described trespass to the chattel of Ms. Coleman, Ms.

Coleman has been damaged. The damages of Ms. Coleman include but are not necessarily limited

to mental pain and shock, suffering, aggravation, humiliation, embarrassment, as well as loss of

the use of the Buick while same was in the possession of Defendants.

       65.     The actions of Defendants were in wanton and reckless disregard for the rights of

others to the extent that punitive damages are warranted. Ms. Coleman reserves the right to amend

her pleadings to seek punitive damages upon completion of appropriate discovery and subsequent

proffer.

       WHEREFORE, Plaintiff, Lindey Coleman, an individual, demands judgment against

Defendants, Auto Finance USA, LLC, an Oklahoma limited liability company, and Roco Towing

and Recovery, LLC, an Oklahoma limited liability company, for damages, both jointly and

severally, together with interest and court costs.

               COUNT IV- ACTION FOR TRESPASS TO REAL PROPERTY
                           (AS TO BOTH DEFENDANTS)

       66.     This is action for trespass to real property brought herein pursuant to the pendant

jurisdiction of the Court.

       67.     Ms. Coleman realleges and reaffirms the allegations contained in Paragraphs 1

through 34 above as if set forth hereat in full.

       68.     At all times material hereto, Ms. Coleman was in lawful possession of the Coleman

Residence.
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 10 of 12




       69.      The entry by Defendants onto the property of the Coleman Residence was unlawful

and contrary to the requirements of Oklahoma law.

       70.      As a result of the above-described trespass to the Coleman Residence, Plaintiff has

been damaged. The damages of Plaintiff include, but are not necessarily limited to, mental pain

and shock, suffering, aggravation, humiliation and embarrassment.

       71.      The actions of Defendants were in wanton and reckless disregard for the rights of

others to the extent that punitive damages are warranted. Plaintiff reserves the right to amend her

pleadings to seek punitive damages upon completion of appropriate discovery and subsequent

proffer.

       WHEREFORE, Plaintiff, Lindey Coleman, an individual, demands judgment against

Defendants, Auto Finance USA, LLC, an Oklahoma limited liability company, and Roco Towing

and Recovery, LLC, an Oklahoma limited liability company, for damages, both jointly and

severally, together with interest and court costs.

                 COUNT V- ACTION FOR VIOLATION TO 42 U.S.C. §1983
                            (AS TO BOTH DEFENDANTS)

       72.      This is action for violation of 42 U.S.C. §1983.

       73.      Ms. Coleman realleges and reaffirms the allegations contained in Paragraphs 1

through 34 above as if set forth hereat in full.

       74.      The Fourteenth Amendment of the United States Constitution protects persons from

unlawful seizure.

       75.      The Fourteenth Amendment of the United States Constitution protects persons from

the deprivation of property without due process of law.

       76.      Ms. Coleman objected to the seizure of her vehicle and had a statutory and

constitutional right to the possession of her vehicle.
             Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 11 of 12




       77.      Defendants, through the Oklahoma City Police Department, under the color of state

law deprived Ms. Coleman of her property without due process of law and through the unlawful

seizure of the vehicle.

       78.      The Oklahoma City Police Department assisted in the repossession of the vehicle

by the Defendants.

       79.      Defendants were unable to secure possession of Ms. Coleman’s vehicle without the

assistance from the Oklahoma City Police Department which forced Ms. Coleman to relinquish

her vehicle.

       80.      The right of Ms. Coleman to continue possession of her property and to object to

repossess or take into possession of the car is clearly established in law. See, e.g., Menchaca v.

Chrysler Credit Corp., 613 F.2d 507, 513 (5th Cir. 1980); Booker v. City of Atlanta, 776 F.2d 272,

273 (11th Cir. 1985); Soldal v. Cook County, 506 U.S. 56 (1992); Cofield v. Randolph County

Commission, 90 F.3d 468 (11th Cir. 1996); Woynar v. City of Daytona Beach, 2012 WL 1110064

(M.D. Fla. 2012).

       81.      The action of the Oklahoma City Police Department caused Ms. Coleman to be

subjected to deprivation of the rights, privileges, and immunities secured by the United States

Constitution and entitles Ms. Coleman to actual damages, punitive damages and attorney’s fees

pursuant to 42 U.S.C. §§1983 and 1988.

       82.      Ms. Coleman has retained the undersigned law office to represent her interest herein

and is obligated to pay said law office a reasonable fee for its services.

       WHEREFORE, Plaintiff, Lindey Coleman, an individual, demands judgment against

Defendants, Auto Finance USA, LLC, an Oklahoma limited liability company, and Roco Towing

and Recovery, LLC, an Oklahoma limited liability company, for actual and punitive damages,
           Case 5:21-cv-00602-D Document 1 Filed 06/11/21 Page 12 of 12




together with interest, costs, and attorney’s fees pursuant to 42 U.S.C. §1988, and for other and

further relief as justice may require.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, Lindey Coleman, an individual, pursuant to Rule 38(b), Federal Rules of Civil

Procedure, demands a trial by jury of all issues so triable.

       Dated this 10th day of June 2021.



                                                      /s/ Robert W. Murphy
                                                      ROBERT W. MURPHY
                                                      1212 S.E. 2nd Avenue
                                                      Florida Bar No.0717223
                                                      Fort Lauderdale, Florida 33316
                                                      T: (954) 763-8660
                                                      F: (954) 763-8607
                                                      rwmurphy@lawfirmmurphy.com

                                                      LOUIS M. GREEN
                                                      Oklahoma Bar No 12682
                                                      Louis M. Green, Attorney at Law PLLC
                                                      325 Dean A. McGee Avenue
                                                      Oklahoma City, OK 73102
                                                      T: (405) 633-2402
                                                      F: (888) 586-8739
                                                      louisgreenesq@gmail.com

                                                      COUNSEL FOR PLAINTIFF
